DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an adjustment device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 5, 6, and 7 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
In claim 5, lines 2-3 recite “the back strap subtends an angle of between 90 and 160 degrees with respect to the horizontal datum for the human head”.  It is suggested that the claim be amended to read -- the back strap is adapted in use to subtend
In claim 6, line 2 recites “the strap arrangement extends around the top of the patient’s ears” and lines 2-3 recites “opposing depending portions extending behind the patient’s ears”.  It is suggested that the claim be amended to read --the strap arrangement is adapted to extendadapted to extend
Claim 7 is rejected based solely on its dependency to rejected claim 6.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3, 4, and 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the front strap" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim since only “front strap portions” have been claimed in claim 1, line 2.  
Claim 4 recites the limitation "the top strap" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim since only “top strap portions” have been claimed in claim 1, line 4.  
Claim 14 recites the limitation "both of the top strap portions" in line 2.  However, the language is confusing since claim 11, line 4 only specifies "top strap portions" which could read on more than two top strap portions.  Therefore, it is suggested that the claim be amended to read –two top strap portions—rather than “both of the top strap portions”.  

Claim 15 recites the limitation "the top strap" in line 9.  There is insufficient antecedent basis for this limitation in the claim since only “top strap portions” have been claimed in claim 15, line 4.  
Claims 16, and 17 are rejected based solely on their dependency to rejected claim 15.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-47 of U.S. Patent No. 8,800,563 Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the patented claims and the instant claims are minor and obvious from each other.  For example, the instant claim 1 is a broader version of the patented claim 1 (i.e., the instant claim 1 does not include the limitation “wherein the strap arrangement is adapted to extend around the top of the patient's ears and .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 8, 11-14, and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Gunaratnam et al (US Patent Publication 2004/0226566).
As to claim 1, Gunaratnam discloses headgear (Fig. 59, Fig. 60, Fig. 107F) for a respiratory mask 510, 720, comprising: a strap arrangement 520, 722 (Fig. 59, Fig. 60, Fig. 107F), comprising front strap portions (strap portions 592 in Fig. 59 or bottom front portions of 724 in Fig. 107F) adapted to be disposed over a patient's cheeks (see Fig. 
As to claim 8, Gunaratnam discloses that a line of joining between the strap arrangement 592, 724 and the back strap 599, 726 is at an angle other than substantially perpendicular to the general axial direction of the back strap 599, 726 at its ends (both Figs 59 and 107F show an angle less than 90 degrees between the front 592, 724 and back straps 599, 726.  In addition, it is noted that since the straps are flexible (paragraph [0315], ln. 9), the straps are capable of being arranged in an angle other than perpendicular to each other).

As to claim 12, Gunaratnam discloses that the top strap portions 598 connect at a clasp 570 (headgear buckle 570, see Fig. 59, Fig. 83, paragraph [0316], ln. 1-2).
As to claim 13, Gunaratnam discloses that at least one of the top strap portions 598 further comprises an adjustment device 576, 572 (locking portions 571, 572 and tabs 576, see Fig. 83) to facilitate adjustment of the length of the top strap portion 598 (see Fig. 83, paragraph [0316]).
As to claim 14, Gunaratnam discloses that the at least one of the top strap portions 598 is both of the top strap portions 598 such that the length of the top strap 598 can be adjusted while maintaining the clasp 570 centrally over the crown of the patient's head (paragraph [0316]).
As to claim 18, Gunaratnam discloses that each front strap portion includes a front strap 592 and a rigidizer 580 provided to the front strap 592 (paragraph [0315], ln. 1-6).
Claims 1, 2, and 18 are rejected under 35 U.S.C. 102(b) as being anticipated by Davidson et al (WO 2005/063328 A1).
As to claim 1, Davidson discloses headgear (Fig. 1a, Fig. 8) for a respiratory mask 10, 36 (Fig. 1), comprising: a strap arrangement 1 comprising front strap portions 30, 78 adapted to be disposed over a patient's cheeks and having front ends 32 adapted for attachment to an airway interfacing portion 16, top strap portions (shown in Fig. 1a and numbered in Fig. 8 as element 76) connected to respective front strap 
As to claim 2, Davidson discloses that the back strap 74 is flexible andelastic (Breath-O-Prene™, paragraph [0080]).
As to claim 18, Davidson discloses that each front strap portion 30, 78 (Fig. 1a, Fig. 8) includes a front strap 30, 78 and a rigidizer 28 provided to the front strap 78 (paragraph [0080]).
Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(e) as being anticipated by Blochlinger et al (US Patent Publication 2008/0190432).
As to claim 1, Blochlinger discloses headgear (Fig. 1, Fig. 2) for a respiratory mask 2, comprising: a strap arrangement 3 comprising front strap portions 9 adapted to be disposed over a patient's cheeks and having front ends 17 (Fig. 2) adapted for attachment to an airway interfacing portion 11, top strap portions 6 connected to 
As to claim 6, Blochlinger discloses that the strap arrangement 3 extends around the top of the patient's ears (see Fig. 1) and includes opposing depending portions 7 extending behind the patient's ears and terminating at a junction with the back strap 8 such that the back strap 8 extends rearwardly and downwardly in use (see Fig. 1).
As to claim 7, Blochlinger discloses that the strap arrangement 3 is nottensioned against the patient's ears in use (see Fig. 1 which shows the strap arrangement 3 spaced from the ears of the wearer).
Claim 15 is rejected under 35 U.S.C. 102(e) as being anticipated by Moore (US Patent Publication 2010/0258132).
As to claim 15, Moore discloses headgear (Fig. 2, Fig. 11) for a respiratory mask, comprising: a strap arrangement 24 (Fig. 2) comprising front strap portions 26, 37 (Fig. 2, Fig. 11) adapted to be disposed over a patient's cheeks and having front ends .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunaratnam et al.
As to claims 3-5, although Gunaratnam does not expressly discloses that the back strap subtends an angle of between 60 and 100 degrees with respect to the front strap, that the back strap subtends an angle of between 110 and 180 degrees with respect to the top strap, or that the back strap subtends an angle of between 90 and 160 degrees with respect to the horizontal datum for the human head, figure 107 F teaches an angle of between 60 and 100 degrees between the front and back straps, an .  
Claims 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunaratnam et al, in view of Bryant et al (US Patent No. 6,070,579).
As to claim 9, Gunaratnam discloses the claimed invention except that the back strap comprises a middle portion having a longitudinal slit therealong defining an upper back strap portion and a lower back strap portion which splay apart in use such that the back strap grips the head and/or hair better to stabilize the headgear.  However, Bryant teaches a back strap 100a (Fig. 6A) of a face mask which comprises a middle portion having a longitudinal slit 102a defining an upper back strap portion 108a and a lower back strap portion 110a which splay apart in use (col. 12, ln. 30-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear of Gunaratnam to include the longitudinal slit on the back strap as taught by Bryant in order to provide a better grip against the back of the wearer’s head.  
As to claim 10, the modified headgear of Gunaratnam discloses that the slit 100a (Fig. 6A of Bryant) comprises key-hole shaped enlarged radii 104a, 106a) at its ends (see Fig. 6A of Bryant, col. 12, ln. 30-38).  
Claims 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Moore.
As to claim 16, Moore's embodiment shown in Fig. 11 shows a headband 38 as part of the front strap 37 comprising a substructure, wherein the headband 38 takes the form of an open-ended sock positioned over at least a portion of the substructure 37 (see Fig. 11, paragraph [0065], [0066]) but does not expressly disclose this arrangement over the top strap of the embodiment of Fig. 11.  However, the embodiment of Fig. 5 describes a headband 29 (Fig. 3) as part of a top strap 22 comprising a substructure, the headband 29 taking the form of the open-ended sock positioned over the substructure 22 (Fig. 5-7, paragraph [0061]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear of Moore to provide the headband over the top strap in order to prevent irritation to the wearer's skin at the top of his or her head from direct contact with the strap. 
As to claim 17, Moore discloses that the headband is soft and elastic (paragraph [0059]).
Claim 19 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gunaratnam et al, in view of Goodwin (US Patent No. 5,687,743).
As to claim 19, Gunaratnam discloses the claimed invention except that the front strap has a width between 2 mm and 30 mm.  However, Goodwin teaches a front strap 12 (Fig. 1) of a headgear 10 which has a width between 2 mm and 30 mm (1 inch, col. 3, ln. 18-30).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear of Gunaratnam so that the .
Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Gunaratnam et al, in view of Zollinger et al (US Patent Publication 2007/0186931).
As to claim 20, Gunaratnam discloses the claimed invention except that the front strap has one or more notches or scalloped edges along its length.  However, Zollinger teaches a strap 32 for a headgear (Fig. 1) which comprises scalloped edges 122a, 122b along its length (paragraph [0031], ln. 9-12).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the headgear of Gunaratnam so that the front strap has scalloped edges along its length as taught by Zollinger in order to minimize pressure points to provide increased comfort to the patient.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho (US 7,877,817), Gunaratnam et al (US 2005/0241644), Gradon et al (US 6,615,834) each disclose a headgear strap arrangement having front strap portions, top strap portions, and a back strap.  Morgan (US Patent No. 3,776,244) teaches a strap arrangement for headgear used on a person having long hair, in which the user's hair is pulled out and over the top of a back strap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on (571)272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785